Citation Nr: 1722895	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-07 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensable rating for residuals, puncture wound right leg, prior to June 17, 2016, and to a rating in excess of 30 percent thereafter. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1967 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Oakland, California Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In October 2015 and April 2016 the Board remanded this case for additional development.  This case has now returned to the Board.


FINDINGS OF FACT

1.  Prior to June 17, 2016, the Veteran's right leg puncture wound produced slight disability. 

2.  From June 17, 2016, the Veteran's right leg puncture wound produces severe disability. 


CONCLUSIONS OF LAW

1.  Prior to June 17, 2016, the criteria for a compensable rating for the Veteran's residuals, puncture wound right leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.1-4.14, 4.56, 4.118, Diagnostic Code 5312 (2016).

2.  From June 17, 2016, the maximum schedular rating of 30 percent is appropriate and remand for referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.56, 4.73, Diagnostic Code 5312 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a substantially complete VA application, VA must notify the claimant of any information, medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran was notified with regard to service connection in August 1970.  After filing an application for an increased rating the Veteran received a letter from VA in June 2009 explaining the evidence necessary to show his disability increased in severity.  Therefore, the Board fulfilled its duty to notify. 

The Board also finds VA has fulfilled its duty to assist.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Further, the duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board remanded the case in October 2015 for VA examination to discuss how the Veteran's scar may have caused muscle impairment.  

However, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner in December 2015 failed to evaluate and opine how the Veteran's scar impacted his muscles.  Accordingly, the case was remanded in April 2016 for another VA examination.  At the June 2016 VA examination, the examiner reviewed the claims filed and provided an adequate rationale for her conclusion.  The Board finds the June 2016 VA examination adequate and that it complies with the remand directives.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).     

Thus, the Board finds that VA has satisfied its duty to assist. 
II.  Increased Rating 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.

The Veteran's residuals from puncture right leg wound is currently rated under Diagnostic Code 5312.  38 C.F.R. § 4.73 (2016).  Under this diagnostic code disabilities are rated as slight, moderate, moderately severe, or severe as set forth in 38 C.F.R. § 4.56: 

(1) Slight disability of muscles-(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles-(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles- (i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

(4) Severe disability of muscles-(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings. Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56 (d) (2016). 

The Veteran's service-connected right leg puncture wound is currently under Diagnostic Code 5312 for a disability of Muscle Group XII.  The muscles in Muscle Group XII affect dorsiflexion, extension of the toes, and stabilization of the arch of the foot and include the anterior muscles of the leg, which include the tibialis anterior, extensor digitorum longus, extensor halluces longus, and peroneus tertius.  Under Diagnostic Code 5312, a noncompensable rating is warranted for a slight disability, a 10 percent rating is warranted for a moderate disability, a 20 percent rating is warranted for a moderately severe disability, and a 30 percent rating is warranted for a severe disability.

A.  Prior to June 17, 2016

In March 1971, the Veteran received an orthopedic examination where his scar was noted but the examiner determined it was not adherent to any underlying tissues and the Veteran had full range of motion in his ankle.  The examiner received another examination in May 1976 where it was noted he did not have any changes since the previous, March 1971 examination.  At this examination the examiner noted his right foot hurt when he drove and hurt after standing a lot at work.  However, the examiner noted the Veteran had full range of motion in his toes, foot, ankle, and subtalar joints and had no complaints of pain or tenderness.  

In June 2009, the Veteran received a VA examination which evaluated his right foot and right lower leg.  At this examination it was noted the Veteran's right leg was noticeably weaker than his left.  The examiner noted the following about the Veteran's scar:  ". . . is slightly depressed, not deep.  Well nourished, not ulcerated, nontender, and no associated with specific disability and nonadherent."  The examiner also ordered a neurological evaluation to discern the extent of his current disability.  Consequently, after this examination the Veteran was service-connected for peripheral neuropathy, right lower extremity.

The Veteran's weakness and pain in his right leg is again noted in a May 2010 Podiatry Consult.  The examiner noted his muscles on his right leg were soft compared to his left leg.  The examiner determined the Veteran would benefit from insole or orthotics, and he could do muscle strengthening to help with his discomfort.  

The Veteran stated his condition has worsened over time.  Specifically, in a February 2010 statement, the Veteran indicated that he has constant cramping, pain, quivering, and numbness in his right shin muscles.  The Veteran also stated his right shin muscle was soft compared to his left shin muscle. 

Here, the Board notes the medical evidence shows a change in the Veteran's condition starting with the June 2009 examination.  However, the description of the Veteran's disability at that examination show the Veteran had neuropathy of the right lower extremity.  Consequently, the Board finds the issues noted by the Veteran and in the previous medical examinations go towards the Veteran's now service-connected neuropathy. The Veteran's lay statements from February 2010 discussing his cramping, pain, quivering, and numbness, are all contemplated by his neuropathy diagnosis.  Accordingly, these symptoms are already compensated.  

The Board cannot separately grant service connection for the same symptoms of another service-connected disability because a separate service-connection grant would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2016).  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  For purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

In the Veteran's examination, which led to his neuropathy diagnosis, the Veteran stated that he felt pain and weakness in his right leg.  Similarly, in his February 2010 statement the Veteran stated he feels pain and numbness in his right leg.  The evidence of record shows that the symptoms the Veteran reported are caused by his neuropathy, which has already been service-connected.  Therefore, these symptoms the Veteran experiences are contemplated by the neuropathy rating, which is not currently on appeal. 

The medical and lay evidence of record does not more closely approximate a moderate disability.  The Board considers the Veteran's statements comparing the softness of his right and left shin to be competent and credible, but finds that the statement does not cause his disability picture to be more closely described as a moderate disability.  

The overall disability picture for the Veteran's residuals of a puncture wound of the right leg does not more closely approximate a compensable rating under Diagnostic Code 5312 prior to June 17, 2016.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3.  

B.  Period Beginning June 17, 2016

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim to the Director of the Compensation Service for extraschedular consideration.  38 C.F.R. § 3.321 (b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111   (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).

With regard to the Veteran's right leg puncture wound, the manifestations of the Veteran's disability are contemplated by the schedular criteria set forth in Diagnostic Code 5312.  The Veteran has not described exceptional or unusual features associated with his right leg puncture wound, nor has a medical professional so noted.  There is no doubt that the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria for his right leg puncture wound and right lower extremity neuropathy.  Additionally, his neuropathy and scar are assigned separate disability ratings and therefore those symptoms are compensated by the rating schedule.  

Accordingly, the Board has determined that remand for referral of this case for consideration of an extraschedular rating for residuals of a puncture wound to the right leg is not in order. 

Additionally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014). However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his right leg puncture wound renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

Entitlement to a compensable rating for residuals of a puncture wound to the right leg prior to June 17, 2016 is denied. 

Entitlement to a disability rating in excess of 30 percent for residuals of a puncture wound to the right leg beginning June 17, 2016 is denied.  



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


